Attorney’s Docket Number: GF2020058-US-NP
Filing Date: 07/22/2020
Claimed Foreign Priority Date: none 
Applicant(s): Restrepo et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 05/09/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 05/09/2022, responding to the Office action mailed on 02/09/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 2, 5-7, 10, 13-14, 17-18, and 20, and added new claims 21-30. Accordingly, pending in this application are claims 1, 3-4, 8-9, 11-12, and 15-16, 19, and 21-30, with claims 15-16 and 19 standing withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Response to Amendment
Applicant’s amendments to the Drawings have overcome the objections to Drawings previously set forth in the Non-Final office action mailed on 02/09/2022. Accordingly, the previous objections to Drawings are withdrawn.
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 102, as previously formulated in the same Office action. However, the indicated allowability of claim 7 is withdrawn in view of a newly discovered reference, and rejections based on the newly cited reference follow.

Claim Objections
Claim 11 is objected to because the limitation at L. 13 “wherein the contact is positioned over only the plurality of second fins” can potentially raise clarity issues, as the Drawings (see, e.g., Fig. 12) show that contact 44 is also positioned over trench silicide 40, STI portions 19, and substrate 20, in addition to fins 50. However, the Drawings also clearly show that contact 44 is not positioned over fins 52. 
The examiner suggests clarifying the claim as follows: -- wherein the contact is positioned over and not over the first fin.--. This correction is optional.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 28 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 28 recites the limitation “along the longitudinal axis” in L. 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting “along a longitudinal axis”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, 12, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sio et al. (US2017/0301586) in view of Zhou (2018/0096999).

Regarding Claim 1, Sio (see, e.g., Figs. 3-4) shows most aspects of the instant invention, including a structure comprising:
- an active region (e.g., device area 30), the active region including a first section (e.g., wide center portion of 30) having a first side edge (e.g., left) and a second side edge (e.g., right) opposite to the first side edge, a second section (e.g., lower-left narrow portion of 30) extending laterally from the first side edge, and a third section (e.g., lower-right narrow portion of 30) extending laterally from the second side edge, the first section having a first length dimension in a direction parallel to the first side edge (e.g., direction A), the second section having a second length dimension in the direction parallel to the first side edge, and the second length dimension less than the first length dimension
- a first fin positioned in the first section of the active region, the second section of the active region, and the third section of the active region (e.g., long lower-most fin 24)
- a first gate structure (e.g., left-most gate 23) that extends over the first fin and the second section of the active region.
Furthermore, while Sio does not explicitly show a substrate, it would have been readily apparent to one skilled in the semiconductor art that fins 24 are not suspended in air, but that they are instead supported by a substrate. Zhou (see, e.g., Figs. 16-17), in the same field of endeavor, teaches such substrate arrangement, wherein fins 241 of device active regions (e.g., regions delimited by isolation layer 221) are supported by a substrate 201.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a substrate in the structure of Sio, because it is known in the semiconductor art that fins of an active region are supported by a substrate, as suggested by Zhou, and implementing a known semiconductor structure arrangement for its conventional use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 3, Sio (see, e.g., Figs. 3-4) shows that the third section of the active region has a third length dimension in a direction parallel to the second side edge e.g., direction A), and the third length dimension is less than the first length dimension.
Regarding Claim 8, Sio (see, e.g., Figs. 3-4) shows a second gate structure (e.g., right-most gate 23) that extends across the first fin and the third section of the active region.
Regarding Claim 12, Sio (see, e.g., Figs. 3-4) shows a plurality of second fins (e.g., shorter center fins 24) positioned in the first section of the active region, wherein the first fin has a first length, and the plurality of second fins have a second length that is less than the first length.
Regarding Claim 27, Sio (see, e.g., Figs. 3-4) shows that the first fin has a longitudinal axis (e.g., along direction B), and the first fin extends along the longitudinal axis fully beneath the first gate structure.
Regarding Claim 29, Zhou (see, e.g., Figs. 16-17) teaches a trench isolation region (e.g., isolation layer 221) in the substrate, the trench isolation region defining a boundary for the active region.




Allowable Subject Matter
Claims 11, 21-26, and 30 are allowable
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814